UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New World Fund® [photo of Hagia Sophia and downtown as seen from the harbor, Istanbul, Turkey.]  Semi-annual report for the six months ended April 30, 2011 New World Fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 1.04% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 31 for details. Results for other share classes can be found on page 6. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. Investing in smaller companies entails further risks. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of Hagia Sophia and downtown as seen from the harbor, Istanbul, Turkey.]  For the six-month period ended April 30, 2011, the value of an investment in New World Fund gained 6.7% if, like most shareholders, you reinvested the dividend of 77.6 cents per share that was paid in December 2010. A capital gain distribution was not paid during this period. As you can see in the table below, during the period, New World Fund trailed its primary benchmark, the MSCI ACWI (All Country World Index), as well as the MSCI World Index, which measures developed-country stocks. Over the past 12 months, the fund had higher returns than both indexes. Developing-country stocks, as measured by the MSCI Emerging Markets (EM) Index, had higher returns than the fund over the past six and 12 months. All the indexes are unmanaged. [Begin Sidebar] Results at a glance For periods ended April 30, 2011, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime (since 6/17/99) New World Fund (Class A shares) % MSCI ACWI (All Country World Index) MSCI World Index MSCI Emerging Markets (EM) Index J.P. Morgan Emerging Markets Bond Index Plus –2.0 Because New World Fund invests in companies based in both the developed and developing worlds, its most appropriate benchmark is the MSCI ACWI (All Country World Index), which blends the MSCI World and Emerging Markets indexes, weighted by ACWI market capitalization. The MSCI World Index measures more than 20 developed-country stock markets, while the MSCI Emerging Markets Index measures more than 20 developing-country stock markets. New World Fund also invests in developing-country government and corporate bonds. The J.P. Morgan Emerging Markets Bond Index Plus measures total returns for developing-country bonds. The market indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested Geographical distribution of net assets on April 30, 2011 Developed-country equities % Asia Japan South Korea Hong Kong Australia Taiwan Singapore The Americas United States Canada Europe United Kingdom France Switzerland Germany Spain Sweden Denmark .9 Belgium .8 Italy .7 Austria .6 Finland .4 Netherlands .3 Norway .3 Greece .1 Africa/Middle East Israel Developing-country equities % Asia China India Indonesia Philippines Thailand Malaysia Kazakhstan .2 The Americas Brazil Mexico Republic of Colombia .2 Europe Russian Federation Turkey Poland .5 Slovenia .3 Hungary .2 Africa/Middle East South Africa Sultanate of Oman .1 Developing-country bonds % Asia Philippines .5 Indonesia .3 Kazakhstan .2 Thailand .1 The Americas Brazil Mexico Republic of Colombia .7 Argentina .5 Peru .3 Panama .3 Venezuela .2 Chile .1 Dominican Republic .1 Europe Turkey .9 Russian Federation .6 Hungary .5 Croatia .4 Poland .3 Africa/Middle East South Africa .4 Egypt .2 Qatar .1 Short-term securities & other assets less liabilities % Total % [End Sidebar] With the objective of long-term appreciation over time, the fund blends three types of investments. These include stocks of companies based in the developing world, stocks of multinational companies based in the developed world with significant ties to the developing world, and government and corporate bonds of developing-country issuers. We always advocate a long-term investment approach, and we are pleased that the fund’s diversified portfolio has produced long-term gains for shareholders while helping to reduce some of the volatility associated with investing in developing markets. Developing- and developed-country stocks Developed-world stocks had better returns than developing-world stocks during the reporting period, though both were positive. The period was a bit unusual in that, over the fund’s lifetime, developing-market stocks have rarely lagged when developed markets did very well. Many stocks in the U.S. had positive returns, and the MSCI USA Index gained 16.6%*. The fund, however, had only 5.0% invested in the U.S., one reason it trailed its benchmark. Because the fund seeks to invest in companies that stand to benefit from growth in developing economies, it invests in companies all over the world. (All of the indexes shown are unmanaged.) India and China, two of the world’s largest high-growth economies, had weak returns; India fell 5.6%, while China gained a modest 1.3%. The market results were caused, in part, by increasing regulations in both countries designed to stem rapid growth. Despite the tepid results, a more restrictive regulatory environment could potentially help both countries by making economic growth more durable. The fund’s portfolio was invested 4.9% in India and 8.4% in China. Prices for oil and many other commodities surged during the period (though declined afterwards). The high prices were beneficial to commodity-producing countries like Brazil but had a negative impact on commodity importers like China. Developing-country equities accounted for 40.8% of the fund’s net assets, down from 43.5% at the fund’s fiscal year-end. Developed-country equities accounted for 42.9% of net assets, up from 37.7% at the fund’s fiscal year-end. This, in part, reflects the attractive opportunities we are finding among multinational companies that have access to high-growth economies. But it also reflects market appreciation for developed-country stocks. As of April 30, 2011, the fund was invested in stocks of 414 companies from 44 countries. *Country index returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of dividends, unless otherwise noted. Developing-country bonds Bonds in developing countries, as represented by J.P. Morgan Emerging Markets Bond Index Plus, declined 2.0%. Many developing countries have begun to raise interest rates to counteract potential inflation. The higher interest rates have, in turn, attracted more foreign capital. Governments, concerned about the influx of foreign capital, have enacted measures — like taxes, regulations and other capital controls — to restrain upward pressure on their currencies. Commodity-exporting countries — including Brazil, Russia and South Africa — have done well, and their currencies have faced upward pressure as a result. The U.S. dollar was weak compared to many currencies, and our bond holdings denominated in local currencies mostly have been helped by the comparative strength of local currencies. Because it has been difficult, of late, to find attractive investment opportunities in U.S.-dollar-denominated sovereign debt, we have been emphasizing investments in local-currency issues instead. The fund’s holdings in developing-country bonds remained virtually unchanged, at 8.9% of net assets, compared to 8.8% at the fund’s fiscal year-end. As of April 30, 2011, the fund was invested in bonds of 145 issuers from 25 countries. The fund’s portfolio As the price of oil increased, stock prices for many of the world’s largest energy companies also went up. However, some of the fund’s largest investments in energy companies are in smaller companies with substantial operations in the developing world. For example, InterOil (–10.7%), the fund’s largest energy holding, is a Canadian company with operations in Papua New Guinea. Oil Search (+23.7%), another fund holding, also operates in Papua New Guinea, and is domiciled in Australia. As with all of our investments, our decisions about our energy company holdings are based on the research of our investment analysts located around the world. They reflect the convictions of our investment professionals about the underlying business of each company, rather than a short-term view on any individual sector, industry or commodity. An improving attitude toward European sovereign risk helped many European financial companies. However, our investments in financial companies tend to have significant exposure to high-growth economies, rather than to European domestic markets. Among financials, the Brazilian commercial bank Itaú Unibanco Holding fell 3.4%, while Industrial and Commercial Bank of China gained 5.1%. Stocks of many Chinese banks have been sluggish, in part, because of concerns about possible regulatory measures designed to rein in the fast growing economy. Both the reality of regulatory changes and the anticipation of them have made Chinese banks a challenging investment in the short term. Our investments in health care companies illustrate the range of health care opportunities connected to high-growth economies. For example, Amil Participações (+20.9%) is a Brazil-based managed health care company that has benefited from the growth in health spending among increasingly affluent Brazilian consumers. Russia’s Pharmstandard (–1.0%) is focused on the distribution of pharmaceuticals in Russia. Novo Nordisk (+20.1%), though based in Denmark, has continued to benefit from growth in developing markets. Among telecommunication company stocks held in the portfolio, América Móvil, the fund’s largest holding, declined 0.1% after the company was issued a $1 billion fine by Mexican regulators. South Africa’s MTN Group added 23.6%, while Turkcell fell 18.6% after reporting reduced first-quarter profits. Looking forward Although the fund trailed its benchmark during this short period, we remain optimistic about the long-term prospects of the fund. We continue to find promising opportunities around the world in which to invest. However, the global economy remains volatile, and different regions have varied challenges. Some countries face concerns about overly rapid growth while others are still trying to spur their sluggish economies. Despite the challenges, we remain focused, as always, on individual companies and issuers with strong prospects for long-term growth. We maintain the belief that, over time, the fund’s diversified approach to investing in stocks and bonds can continue to provide opportunities for patient investors, with the potential for lower volatility. We thank you for your ongoing support and for your commitment to long-term investing. Cordially, /s/ Robert W. Lovelace Robert W. Lovelace President /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board June 10, 2011 For current information about the fund, visit americanfunds.com. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended March 31, 2011 (the most recent calendar quarter-end): 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/19/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/26/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/25/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/22/02 Class 529-F-1 shares3,4 — first sold 9/17/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Classes B, C and F-1 shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 31 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio April 30, 2011 unaudited [begin pie chart] Industry sector diversification (percent of net assets) Financials 12.97 % Consumer staples Consumer discretionary Telecommunication services Materials Other industries Warrants Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 11.3 % China Brazil United Kingdom United States India Mexico South Africa Russian Federation Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Italy,the Netherlands, Slovenia and Spain. Percent Value of net Common stocks- 83.69% Shares ) assets Financials- 12.97% Itaú Unibanco Holding SA, preferred nominative $ Itaú Unibanco Holding SA, preferred nominative (ADR) % Industrial and Commercial Bank of China Ltd., Class H PT Bank Rakyat Indonesia (Persero) Tbk Banco Bilbao Vizcaya Argentaria, SA Itaúsa - Investimentos Itaú SA, preferred nominative Agricultural Bank of China, Class H (1) Prudential PLC Other securities Consumer staples- 11.38% Nestlé SA Anheuser-Busch InBev NV Danone SA OJSC Magnit (GDR) (2) OJSC Magnit (GDR) Shoprite Holdings Ltd. United Spirits Ltd. Wilmar International Ltd. China Yurun Food Group Ltd. Pernod Ricard SA Other securities Consumer discretionary- 9.80% Naspers Ltd., Class N Hankook Tire Co., Ltd. Truworths International Ltd. Honda Motor Co., Ltd. Toyota Motor Corp. Swatch Group Ltd, non-registered shares Swatch Group Ltd Other securities Telecommunication services- 8.35% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L MTN Group Ltd. Turkcell Iletisim Hizmetleri AS SOFTBANK CORP. PT XL Axiata Tbk (1) Millicom International Cellular SA Other securities Materials- 7.44% Linde AG Holcim Ltd Other securities Industrials- 7.35% Schneider Electric SA Siemens AG International Container Terminal Services, Inc. Other securities Health care- 6.59% JSC Pharmstandard (GDR) (1)(3) JSC Pharmstandard (GDR)(1)(2)(3) Novo Nordisk A/S, Class B Amil Participações SA, ordinary nominative Teva Pharmaceutical Industries Ltd. (ADR) Cochlear Ltd. Hikma Pharmaceuticals PLC Baxter International Inc. Other securities Information technology- 6.39% Samsung Electronics Co. Ltd. Kingboard Chemical Holdings Ltd. HTC Corp. Other securities Energy- 6.33% InterOil Corp. (1) OAO Gazprom (ADR) Royal Dutch Shell PLC, Class B Oil Search Ltd. Other securities Utilities- 2.19% GAIL (India) Ltd. Other securities Miscellaneous -4.90% Other common stocks in initial period of acquisition Total common stocks (cost: $12,866,692,000) Percent Value of net Warrants- 0.01% ) assets Information technology - 0.01% Other securities Total warrants (cost: $0) Principal Percent amount Value of net Bonds & notes- 8.89% ) ) assets Telecommunication services- 0.07% América Móvil, SAB de CV 8.46% 2036 MXN28,000 Other securities Other - 8.82% Other securities Total bonds & notes (cost: $1,829,149,000) Principal Percent amount Value of net Short-term securities- 7.04% ) ) assets Freddie Mac 0.08%-0.23% due 5/2/2011-1/18/2012 $ Fannie Mae 0.10%-0.513% due 5/2/2011-1/17/2012 U.S. Treasury Bills 0.16%-0.183% due 5/12-9/1/2011 Nestlé Capital Corp. 0.20% due 7/22/2011 (2) Other securities Total short-term securities (cost: $1,579,499,000) Total investment securities (cost: $16,275,340,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $111,636,000, which represented .50% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended April 30, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 4/30/2011 JSC Pharmstandard (GDR) (1) $
